Citation Nr: 1142375	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-16 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to type II diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1.  In a December 2004 decision, the RO denied service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to type II diabetes mellitus.  The Veteran was notified of this decision in December 2004 and did not file an appeal.

2.  Evidence received since the December 2004 RO decision is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim of service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to type II diabetes mellitus, and raises a reasonable possibility of substantiating the claim.

3.  The preponderance of the evidence is against a finding that the Veteran has peripheral neuropathy of the upper and lower extremities and the preponderance of the evidence is against a finding that any peripheral neuropathy is related to the Veteran's active service or service-connected type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The RO's December 2004 decision denying service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to type II diabetes mellitus, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2011).

2.  The evidence received since the December 2004 RO rating decision is new and material; therefore, the claim of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to type II diabetes mellitus, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  Peripheral neuropathy of the upper and lower extremities was not incurred in or aggravated by service, and is not causally related to service-connected type II diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in June 2006 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  In addition, the letter informed the Veteran that a disability rating and an effective date for the award of benefits would be assigned if service connection was awarded.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and records associated with an application for Social Security Administration (SSA) disability benefits.  The appellant was afforded a VA medical examination in May 2009.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Application to Reopen

The Veteran seeks to reopen a claim of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to type II diabetes mellitus.  This claim was previously denied in an RO rating decision dated in December 2004.  The Veteran did not file a notice of disagreement and the December 2004 rating decision became final.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The RO originally denied the Veteran's claim of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to type II diabetes mellitus, because there was no current diagnosis of peripheral neuropathy and there was no evidence associating any peripheral neuropathy with the Veteran's type II diabetes mellitus. 

Evidence received since the December 2004 rating decision includes VA treatment notes, dated in March 2006, September 2006, May 2007, and July 2007 that provide diagnoses of diabetic neuropathy.  The Board notes that these treatment records are new in that they were not of record at the time of the December 2004 rating decision.  In addition, the March 2006, September 2006, May 2007, and July 2007 VA treatment records are material in that they address an unestablished fact of current disability.  Accordingly, the Board finds the March 2006, September 2006, May 2007, and July 2007 VA treatment records to be new and material and, therefore, reopening of the claim of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to type II diabetes mellitus, is warranted.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

The Veteran seeks entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to type II diabetes mellitus.

Preliminarily, the Board finds that adjudication of the reopened claim of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to type II diabetes mellitus, on a de novo basis is appropriate at this juncture.  The case at hand is similar to Hickson v. Shinseki, 23 Vet. App. 394 (2010).  In Hickson, the Court stated that when the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits because the RO should, in the first instance, consider that new evidence, as well as laws and regulations not previously considered, and decide the matter so as to preserve for that claimant the one review on appeal.  That notwithstanding, the Court in Hickson concluded that the RO had already "de facto" reopened the claim, and thus the Board was considering an issue already decided below.  Here, a review of the appealed August 2006 rating decision reflects that the RO initially considered this claim.  Thus, the Board's proceeding with this case, without a remand to the RO, will not prejudice the Veteran.

The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any neurological disorder.

In December 2001 the Veteran underwent a private examination.  The examination found that the Veteran had motor strength of 5/5 in all muscle groups tested and sensory examination was symmetric and normal.  Deep tendon reflexes were noted to be symmetric and normal.  Hand grip was found to be 5/5, normal, and symmetric.  There was no evidence of fasciculations, atrophy, or rigidity.  Fine finger movements were normal and the Veteran had normal ability to handle small objects and buttons on clothing.  

At a private psychiatric examination in December 2001 the Veteran reported chronic pain in his legs.  In a December 2001 treatment note the Veteran complained of pain in both legs when he walks.  

In September 2002 the Veteran reported that he believed that he had diabetic neuropathy.

In June 2004 the Veteran was afforded a VA Compensation and Pension (C&P) peripheral nerves examination.  The Veteran reported that he began experiencing pain, burning, and stinging in the feet two to three years prior.  He indicated that he currently had occasional tingling in his hands, but no burning or stinging.  The symptoms were noted to have gotten worse in the feet.  Physical examination revealed diminished sensation to sharp stimuli in both feet on the plantar and dorsal surfaces.  Vibration sensation was intact and position sense was also intact.  There was no muscle atrophy of the upper or lower extremities and there was no focal neurological deficits of the upper extremities.  Fine motor control did not appear to be impaired in the upper or lower extremities.  No joints were affected by the neuropathy.  After physical examination, including electromyography (EMG) and nerve condition studies (NCS) of the upper and lower extremities, the Veteran was diagnosed with type II diabetes with insufficient clinical evidence to warrant a diagnosis of any acute or chronic disorder or residual thereof caused by diabetes.  The examiner noted that the EMG showed no clinical evidence of diabetic peripheral neuropathy.

A December 2005 vascular clinic note revealed that the Veteran complained of burning pain in the bilateral lower extremities.  In February 2006 the Veteran complained of numbness, tingling of feet.  Evaluation was noted to have been negative for diabetic neuropathy.

In a March 2006 treatment note made by a medical student, the Veteran was noted to report burning and tingling in the bilateral feet, numbness and soreness in the bilateral elbows, and tingling in the fingers.  The Veteran was noted to have increased burning sensation and pain in the feet and it was noted to be "likely secondary to neuropathy as complication of [type II diabetes mellitus]."  It was reported that a second EMG should be considered.  In another March 2006 treatment note, the Veteran was diagnosed with diabetic neuropathy by history and without an EMG.  The Veteran complained of burning in both feet and stated that Gabapentin had not helped in June 2006.  He was assessed with severe chronic burning in both feet.

In a June 2006 statement submitted by the Veteran's accredited representative, it was noted that a physician at the VA Medical Center in Louisville, Kentucky diagnosed the Veteran with peripheral neuropathy of the lower extremities secondary to diabetes mellitus in May 2006.  The Board notes that treatment note that the representative identified and thus characterized was dated in March 2006 as noted above.

The Veteran underwent a neurology consultation in September 2006.  The Veteran was diagnosed at that time with diabetic neuropathy with no change since March 2006.  Physical examination revealed motor function of 5/5 in the upper and lower extremities bilaterally and sensory function of intact pinprick and light touch.  Again, an EMG was not performed as it was noted that this would not change the treatment rendered.

In May 2007 the Veteran was again diagnosed with diabetic peripheral neuropathy.  The Veteran was noted to have subjective complaints of burning sensation in the bilateral feet and no complaints in bilateral hands.  The Veteran reported taking neurontin.  There was no improvement with his diabetic neuropathy symptoms of the feet despite treatment with Gabapentin in July 2007.  In September 2007 the Veteran had abnormal foot sensation on examination.

In May 2009 the Veteran was afforded a VA C&P examination.  The examiner commended on the Veteran's 2004 EMG, a neurology note dated in September 2006, and a neurology note dated in March 2007 regarding a diagnosis of peripheral neuropathy.  The Veteran reported that he started having tingling in his feet that started in his toes that progressed proximal to dorsal aspect of the feet.  The tingling was noted to have been constant since onset and became painful over the past few years.  The examiner noted that the Veteran had an EMG that was normal in 2004 and that the Veteran reported at the time of the examination that he had pain and tingling that was constant.  He reported that the pain was an 8 out of 10 and involved the bilateral feet and legs up to the knees.  Pressure such as walking and standing made the pain better and lying down in bed and sitting made the pain worse.  The examiner noted that when he was seen by neurology several years earlier he was told he had neuropathy from his diabetes.  The Veteran was prescribed neurontin.  The Veteran denied numbness or weakness in his hands.  The Veteran was thoroughly examined and was tested with EMG and NCS.  The EMG and NCS were normal and there was no electrodiagnostic evidence of peripheral neuropathy, tarsal tunnel syndrome, or left ulnar neuropathy.  The examiner rendered the opinion that there was no evidence on EMG/NCS to support a current diagnosis of peripheral neuropathy.  The Veteran has neuralgia.  The examiner rendered the opinion that it was not possible to determine a causation due to diabetes mellitus because the EMG/NCS failed to demonstrate a diagnosis of peripheral neuropathy.  The examiner noted that the EMG/NCS test was the "gold standard" for diagnosis of peripheral neuropathy.

The Board finds that entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to type II diabetes mellitus, is not warranted.  The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any neurological disorder.  The Veteran was not noted to have or to have complained of any neurological condition until 2001, 32 years after separation from service.  This is significant evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).

The Board notes that the Veteran has been diagnosed on multiple occasions with diabetic neuropathy and, on one occasion, a statement was rendered by a medical student that the Veteran's pain in his feet was "likely secondary to neuropathy as complication of [type II diabetes mellitus]."  In addition, the Board acknowledges that the Veteran has consistent reported symptoms of peripheral neuropathy and that these reports are competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board notes that the Veteran is not competent to provide a diagnosis of peripheral neuropathy or to opine as to whether the condition is related to his type II diabetes mellitus.  

The Veteran has undergone two EMG/NCS tests regarding his symptoms and these tests have both found that the Veteran had no clinical evidence of peripheral neuropathy.  After examination in May 2009, the examiner commented thoroughly on the Veteran's noted diagnoses of diabetic neuropathy and the Veteran's reported symptoms.  However, based upon EMG/NCS findings, the examiner did not render a diagnosis of diabetic neuropathy.  The examiner noted that there was no electrodiagnostic evidence of peripheral neuropathy.  The examiner noted that the EMG/NCS performed in 2004 also did not reveal any evidence of peripheral neuropathy.  The examiner reported that EMG/NCS testing was the "gold standard" for determining peripheral neuropathy.

Although the Veteran has been provided with multiple diagnoses of diabetic neuropathy by treating physicians, these diagnoses were based upon the Veteran reports of symptomology and not upon the "gold standard" of EMG/NCS testing.  As such, the Board affords greater probative weight to the June 2004 and May 2009 VA examinations that, after thorough evaluation of the claims file, including discussion of the diagnoses of diabetic neuropathy, and the benefit of EMG/NCS testing, did not diagnose the Veteran with diabetic neuropathy.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, although a medical student indicated that the Veteran's symptoms were "likely secondary to neuropathy as complication of [type II diabetes mellitus]," the medical student provided no rationale for this opinion and indicated that further EMG testing was needed.  As such, the Board affords this statement little probative weight.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  As the preponderance of the evidence is against a finding that the Veteran has peripheral neuropathy of the upper and lower extremities, including related to the Veteran's type II diabetes mellitus, service connection is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to type II diabetes mellitus, is reopened; to this extent only, the claim is granted. 

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to type II diabetes mellitus, is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


